                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

 In Re:                                         Case No. 19-21765

 Froylan Vega
                                                Chapter 13

 Debtor(s).                                     Judge James R. Ahler

                                NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Indiana, and enters an appearance on behalf of U.S. Bank
Trust National Association as Trustee of the Lodge Series III Trust, in the above captioned
proceedings.
                                                 Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (OH 0083702)
                                                Sottile & Barile, Attorneys at Law
                                                394 Wards Corner Road, Suite 180
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor
                                 CERTIFICATE OF SERVICE

I certify that on July 18, 2019, a copy of the foregoing Notice was filed electronically. Notice of
this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

       Kevin M. Schmidt, Debtor’s Counsel
       courtmail@kmslawoffice.net

       Paul R. Chael, Trustee
       aimee@pchael13.com

       Office of the U.S. Trustee
       ustpregion10.so.ecf@usdoj.gov

I further certify that on July 18, 2019, a copy of the foregoing Notice was mailed by first-class
U.S. Mail, postage prepaid and properly addressed to the following:

       Froylan Vega, Debtor
       6743 Maryland Avenue
       Hammond, IN 46323


                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Attorney for Creditor
